DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant's election with traverse of Group 2, recited by claims 17-19, in the reply filed on August 15, 2022 is acknowledged.  The traversal is on the grounds that there would be no serious search and examination burden for the examiner to examine all inventions.  This is not found persuasive because apparatuses and methods are examined differently and require both different search techniques and fields of search.  For example, when examining an apparatus claim, the “intended use” of the apparatus is not given patentable weight (see MPEP 2114).  Applicant’s claim 1 says that the cleaning apparatus is “for” paintbrushes, but such language merely recites the “intended use” of the apparatus of claim 1 and no paintbrush is positively recited in claim 1.  The method of claim 17, on the other hand, must be moving a nozzle in relation to a paintbrush.  There would be a serious burden for the examiner to examine both the apparatus and method.  There might be prior art that is applicable to one invention without being applicable to the other, and searching both inventions would necessitate searching in different subclasses with different search terms.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “motion device, by which the nozzle can be moved in relation to the paintbrush” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the cleaning top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write “the cleaning tub” instead of “the cleaning top”.
With regard to claim 19, applicant recites that “cleaning agent is added to the water” in line 6 of claim 19.  The problem is that, in line 5 of claim 19, applicant recites that “the water in the cleaning [tub] is exchanged”.  Based on the specification, it appears that applicant is trying to recite that used water is replaced with fresh water during this exchange.  If so, it is unclear if “cleaning agent” is added to the used water or the new water.  The examiner believes that the origin of this unclarity lies in the phrase “the water in the cleaning [tub] is exchanged”.  Some people might read that phrase (in light of the specification) as saying that water is being replaced with new water.  Others might read that phrase as saying that water is being replaced with some second liquid (that may or may not be new water).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0050280 by Brackett in view of U.S. 3,873,364 to Smith in view of U.S. 6,579,381 to Moscatelli. 
With regard to claims 17 and 18, Brackett teaches a method for operating a cleaning apparatus configured to clean a paintbrush (item 16 in Figures 2-3; Par. 0029-0034, 0039, 0040).  Brackett’s method comprises using a paintbrush clamp (corresponds to applicant’s paintbrush holder) to hold the paintbrush in place with a tuft of bristles of the brush arranged in a cleaning region of an immersion housing (Par. 0029-0034, 0039, 0040).  Brackett’s method comprises using a plurality of nozzles (items 18 in Figures 2-3) to eject cleaning liquid into the paintbrush tuft, wherein the terminal tips of the nozzles are buried in the paintbrush’s tuft (Par. 0029-0034, 0039, 0040).  A cleaning liquid feed (comprising solvent inlet 20 in Figure 2) feeds cleaning liquid to the nozzles (Par. 0029-0034, 0039, 0040).  
Brackett does not teach moving one of the nozzles through the tuft of the paintbrush.
Smith teaches that when using a spray nozzle to clean a paint applying tool, the nozzle can be reciprocated back-and-forth in order to advantageously expose different surfaces of the tool to sprayed cleaning liquid (Col. 2, line 56 to Col. 3, line 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brackett such that the nozzles are reciprocated back-and-forth horizontally during the cleaning of the tuft of the paintbrush.  Smith teaches that when using a spray nozzle to clean a paint applying tool, the nozzle can be reciprocated back-and-forth in order to advantageously expose different surfaces of the tool to sprayed cleaning liquid, and the motivation for performing the modification would be to allow the horizontal back-and-forth movement of the nozzles (while the nozzles are ejecting cleaning liquid) to directly expose different potions of the paintbrush to ejected cleaning liquid.  
The combination of Brackett in view of Smith does not teach a motion device that can achieve such reciprocated back-and-forth motion of the nozzles.  However, in the art of creating reciprocal motion of a nozzle arrangement, it is well known that a motor can be used to propel a nozzle arrangement back-and forth (MPEP 2144.03, Official Notice).  An example of such a teaching is Moscatelli, which teaches that a motor can successfully be used to create back-and-forth motion of a nozzle (Col. 6, lines 38-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brackett in view of Smith such that a motor is used to generate the reciprocated back-and-forth motion of the nozzles.  The motivation for performing the modification was provided by the fact that, in the art of creating reciprocal motion of a nozzle arrangement, it is well known that a motor can be used to propel a nozzle arrangement back-and forth – Moscatelli being an example of such a teaching.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0050280 by Brackett in view of U.S. 3,873,364 to Smith in view of U.S. 6,579,381 to Moscatelli as applied to claim 17 above, and further in view of U.S. 5,381,964 to Reyna.
With regard to claim 19, the combination of Brackett in view of Smith in view of Moscatelli teaches that the cleaning is performed in an immersion housing (reads on cleaning tub; Par. 0029-0034, 0039, 0040 of Brackett).
The combination of Brackett in view of Smith in view of Moscatelli does not teach having water in the cleaning tub exchanged and adding a cleaning agent to the water.  
Reyna teaches that when cleaning a paintbrush with cleaning liquid, the cleaning liquid can be water with added detergent, and Reyna teaches exchanging cleaning liquid in a pail (tub) such that multiple cleaning performances can be advantageously used to achieve a clean paintbrush (Col. 1, line 59 to Col. 2, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brackett in view of Smith in view of Moscatelli such that multiple cleaning performances are performed on the same paintbrush, wherein each performance uses water with added detergent (reads on cleaning agent), and wherein after the first performance (corresponds to applicant’s pre-cleaning phase) of immersing the paintbrush in water and detergent and cleaning with the nozzles in the tufts, that used water and detergent is exchanged with fresh water such that a second performance of cleaning with water and detergent and the nozzles can subsequently be performed once detergent is added to the fresh water.  The motivation for performing the modification was provided by Reyna, who teaches that when cleaning a paintbrush with cleaning liquid, the cleaning liquid can be water with added detergent, and Reyna teaches exchanging cleaning liquid in a pail (tub) such that multiple cleaning performances can be advantageously used to achieve a clean paintbrush.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 27, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714